                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
RAHEEM DASHEEN JACKSON,            )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )
                                   )           CV419-077
JANET M. DELOACH, CLERK            )
AARON WILES, SENTENCING            )
COMPUTATION,                       )
                                   )
      Defendants.                  )

                                  ORDER

     After his previous case (Jackson v. Comm’r of Ga. Dep’t of Corrs.,

No. CV418-019 (S.D. Ga. Jan. 8, 2019) was dismissed without prejudice,

for failure to timely amend, plaintiff has filed his case anew pro se and in

forma pauperis.      The Court now screens Raheem Dasheen Jackson’s

Complaint under 28 U.S.C. § 1915A, which requires the immediate

dismissal of any prisoner complaint that fails to state at least one

actionable claim against a governmental entity or official.

     Jackson was sentenced on December 12, 2013 to “ten years, serve

three” concurrent sentences in all four of his state criminal cases (see State

v. Jackson, CR13-0533, CR13-0672, CR13-2349, and CR11-0875 (Chatham
Cty. Super. Ct.)) running from January 4, 2013. Doc. 1 at 5. When he

learned that his time was not being computed correctly, due to an error in

his sentencing paperwork, he returned to state court and received an

amended sentencing order to correct the error on July 22, 2014. Id. at 6.

That should have corrected his release date, but for some reason Jackson

found himself held for several months longer than expected. Id. at 6-7.

      Jackson was assessed as having a maximum possible release date,

and    was    actually     released,    on    September       20,   2016.        See

http://www.dcor.state.ga.us/GDC/ Offender/Query.                The extra time

Jackson served (perhaps for shoplifting and therby violating his parole),1

which was thus in excess of that original three-year sentence, forms the

basis of his complaint. Doc. 1 at 6-7. Jackson now seeks $3,000 “a day” in

compensation for the extra time he spent behind bars. Id. at 8.

      Jackson’s new Complaint includes a theory about who is responsible

for his troubles: the state court reporter who, apparently, recorded his



1
   It is unclear how much of his extra time past his “max out date” was due to having
“caught a misdemeanor” in December 2015, such that his “parole was violated for six
months.” Doc. 1 at 7; see State v. Jackson, R15-6022 (Chatham Super. Ct. Apr. 27,
2016) (shoplifting misdemeanor for which Jackson was sentenced to 30 days
imprisonment). After all, the extra 30 day sentence was imposed while Jackson was
already serving his three-year sentence. Adding to that some “six month” violation
would explain an extra seven months tacked on to the end of his three-year sentence.


                                         2
sentence incorrectly and the state court clerk who, perhaps, docketed his

amended sentence improperly. Doc. 1 at 5-6. As before, Jackson does not

include a fully developed legal theory supporting his claim. Courts have

recognized that incarceration beyond the sentence imposed can constitute

a violation of the Eighth Amendment’s prohibition on cruel and unusual

punishment, see e.g., Sample v. Diecks, 885 F.2d 1099, 1108 (3rd Cir. 1989)

(“We think there can be no doubt that imprisonment beyond one’s term

constitutes punishment within the meaning of the eighth amendment.”),

or a deprivation of liberty without due process in violation of the

Fourteenth Amendment. See, e.g., West v. Tillman, 496 F.3d 1321, 1327

(11th Cir. 2007) (citing Cannon v. Macon County, 1 F.3d 1558, 1562-63

(11th Cir. 1993)). However, both theories require that a particular official

was deliberately indifferent to the violation. See Sample, 885 F.2d at 1110

(“we hold that there can be no eighth amendment liability . . . in the

absence of a showing of deliberate indifference on the part of the defendant

. . .”); West, 496 F.3d at 1327 (“To establish [a due process violation],

Plaintiffs must show that Defendants acted with deliberate indifference to

Plaintiffs’ due process rights.”). The deliberate indifference element of

both theories implies that mere error is insufficient to establish a



                                     3
violation.   Sample, 885 F.2d at 1108-09 (“unforeseeable accidents or

inadvertent mistakes may occur during imprisonment, resulting in harms

to inmates. Such accidents or mistakes are a necessary cost of any prison

system; they therefore are not ‘repugnant to the conscience of mankind,’

[cit.] and do not violate the eighth amendment.” (citations omitted)); West,

496 F.3d at 1327 (“Human error does not equal deliberate indifference.”).

      At best, Jackson alleges that court reporter DeLoach and clerk Wiles

erred in some way, resulting in his hold past his “max out” date. Doc. 1 at

5 & 6. Jackson has alleged nothing that suggests either had the requisite

knowledge to be deliberately indifferent to his allegedly excessive

incarceration. Id. Whether construed as alleging either a violation of the

Eighth or Fourteenth Amendment, Jackson must allege that a particular

defendant was deliberately indifferent to his detention. See Sample, 855

F.2d at 1110 (to establish an Eighth Amendment violation, “a plaintiff

must first demonstrate that a prison official had knowledge of the

prisoner’s problem and thus of the risk that unwarranted punishment was

being, or would be, inflicted. Second, the plaintiff must show that the

official either failed to act or took only ineffectual action under

circumstances indicating that his or her response to the problem was a



                                     4
product of deliberate indifference to the prisoner’s plight. Finally, the

plaintiff must demonstrate a causal connection between the official’s

response to the problem and the infliction of the unjustified detention.”);

West, 496 F.3d at 1327 (“Plaintiffs must show that Defendants had

(1) subjective knowledge of a risk of serious harm; (2) disregarded that

risk; (3) by conduct that is more than mere negligence.” (quotes and

alterations omitted)).

      Put differently, all Jackson claims is that the court reporter failed to

append some text to the end of the sentencing transcript, and that, maybe,

the clerk failed to conduct some type of unidentified follow-up to ensure

that the amended sentencing order was sent to some unidentified entity

to trigger a recalculation of Jackson’s release date. Doc. 1 at 5 & 6.

Neither allegation demonstrates that either defendant had the requisite

knowledge and failed to act -- and Jackson must point to some fact that

shows it in order to receive relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (a pleading is insufficient if it offers no more than “naked

assertions   devoid   of   further   factual   enhancement.”      (quotations,

alterations, and citation omitted); Hall v. Smith, 170 F. App’x 105, 107-

108 (11th Cir. 2006) (explaining “vague and conclusory allegations” are



                                       5
not sufficient to state a claim requiring allegation of deliberate

indifference). Indeed, Jackson affirmatively pleads that when he returned

to the state court in July 2014, an amended sentencing order was docketed

clarifying his sentence. Whatever has gone wrong in the calculation of his

release date, it was not due to either officials’ deliberate indifference. 2 In

the absence of any sufficient allegation of deliberate indifference,

therefore, Jackson fails to state a viable claim.

      Pro se plaintiffs are afforded an opportunity to amend their

pleadings, if it appears that they might correct the fatal defects. See

Langlois v. Traveler’s Ins. Co., 401 F. App’x 425, 426-27 (11th Cir. 2010).

Jackson has already had several opportunities to amend in his prior case,

and failed to correct the deficiencies of his Complaint then, or now. See

CV418cv77. The Court will therefore give him one final chance to

present a viable claim before recommending his case for dismissal with

prejudice. Jackson must amend his Complaint within 30 days of the date

of this Order. The Clerk is DIRECTED to include a blank form § 1983


2
   Jackson appears to be detained pending resolution of his ongoing criminal cases in
the state court. See State v. Jackson, CR16-2349 (Chatham Cty. Super. Ct.) (armed
robbery, aggravated assault, and felon-in-possession of a firearm case “open” with trial
set for September 2019); State v. Jackson, CR16-0046 (Chatham Cty. Super. Ct.) (theft
by receiving stolen property case “open” with trial set for September 2019).


                                           6
complaint for Jackson’s convenience.

     Jackson is further advised that his Amended Complaint will

supersede all prior versions of the Complaint.     Once he has filed his

amendment, the prior pleading will no longer serve any function in the

case. See Malowney v. Fed. Collection Deposit Grp, 193 F.3d 1342, 1345 n.

1 (11th Cir. 1999) (“An amended complaint supersedes an original

complaint”); Varnes v. Local 91, Glass Bottle Blowers Ass’n of U.S. &

Canada, 674 F.2d 1365, 1370 n. 6 (11th Cir. 1982) (“As a general rule, an

amended complaint supersedes and replaces the original complaint unless

the amendment specifically refers to or adopts the earlier pleading.”).

     SO ORDERED, this         6th day of May, 2019.

                                  ______________________________
                                   __________________________
                                  CHRIS
                                   HRISTOPHER
                                      STO
                                        T PH R L. RAY
                                           HER
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                     7
